           Case 4:19-cv-00076-CDL Document 33 Filed 09/06/19 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

PEDRO J. BURGOS,                       §
                                       §
               Plaintiff,              §
      v.                               §      CIVIL ACTION
                                       §      FILE NUMBER: 4:19-CV-00076-CDL
OPTION ONE MORTGAGE CORP.              §
n/k/a SAND CANYON CORP.                §
                                       §      DECLARATIONS FILED IN SUPPORT
               Defendant.              §

               AMENDED MOTION TO SET ASIDE VOID ORDER

      COMES NOW, PEDRO J. BURGOS, the Plaintiff and hereby move this

Court to set aside and vacate the void order entered on May 2 nd, 2019 by the

Superior Court of Muscogee County due to lack of subject-matter jurisdiction

pursuant to Fed.R.Civ.P. 60(b)(4) and O.C.G.A. § 9-12-16 as incorporated through

Federal Rules of Decision Act under 28 U.S.C. § 1652 as shown to wit:

      I. AMENDED GROUND FOR GRANTING PLAINTIFF’S MOTION

      1. The Superior Court of Muscogee County lacked subject-matter jurisdiction

to entered the order on May 2nd, 2019, due to Plaintiff’s pending appeal as

supersedeas and due to the Clerk’s lack of Notice of the May 1 st, 2019 hearing.

      2. In addition to Plaintiff’s pending motion to set aside, neither undersigned

Counsel, Mr. Frederick S. Jones, nor the Plaintiff received actual notice of hearing

by the Clerk of the Superior Court of Muscogee County as required by the Final

Order of the Court entered on August 7th, 2013, for the May 1st, 2019 hearing on

Defendant’s Motion to Set Aside. See, Declarations filed in support of this motion.


                                     Page 1 of 6
        Case 4:19-cv-00076-CDL Document 33 Filed 09/06/19 Page 2 of 6



        II. SUPERIOR COURT MAY 1ST, 2019’s HEARING WAS VOID

      1. The May 1st, 2019 hearing in the Superior Court was void, because the

Plaintiff and his counsel was as required to receive notice of a hearing by the Clerk

of Superior, prior to the Court vacating the Final Order of the Court entered on

August 7th, 2013. See, Declarations and Exhibit 1 attached thereto.

      2. Defendant’s counsel, Mr. Patrick Moore improperly communicated with

Judge Bobby Petters’ office by ex parte, either directly and or indirectly, in order to

secure a hearing on his client’s motion to set aside, without counsel knowledge or

consent. Mr. Moore was not the Clerk of Superior Court nor was he authorized by

law to give Plaintiff’s Notice of Hearing, because it was the duty of the Clerk of

Superior Court of Muscogee County to give such legal notice of the hearing as

required by Order of the Superior Court. See, August 7 th, 2013 Final Order.

      3. The August 7th, 2013’s Final Order clearly required that, unless notice of a

hearing is given to the Plaintiff by the Clerk of Court, the final order “shall not be

vacated by this Court.” See, Burgos’ Decl.’s Exhibit “1” attached thereto.

      4. The notice of hearing was not given by the Clerk of the Superior Court as

required, but by Defendant’s counsel, Mr. Patrick Moore. Plaintiff cannot waive

notice, when the Clerk of Superior Court is required by Order to give such notice.

      5. Mr. Moore had no authority to preform the duty of the Clerk of Superior

Court, because he is neither an elected nor appointed officials of the Superior Court.

      6. This Court must conclude, as a matter of law, that the Notice of Hearing

given by Mr. Patrick Moore setting the hearing on May 1 st, 2019 is null and void.

                                     Page 2 of 6
           Case 4:19-cv-00076-CDL Document 33 Filed 09/06/19 Page 3 of 6



       7. Thus, the hearing that was based upon a void notice and not given by the

Clerk of Superior Court of Muscogee County, is also void and renders the May 1 st,

2019’s proceedings coram non judice. Therefore, the order entered by Judge Bubby

Petters that proports to set aside Judge, William C. Rumer’s Final Order, is also

null and void in clear violation of the Superior Court’s August 7 th, 2013’s final order.

       8. Finally, Plaintiff aver that he believes that as a direct result of Defendant

counsels’ actions, they have clearly violated the Rules of Professional Conduct of the

State Bar of Georgia.       See, State Bar Rules 3.3(a)(1)(3)(4) & (d). 1          Moreover,

Plaintiff give notice that my civil rights has been violated by the Defendant and its’

counsels pursuant to 42 U.S.C. § 1981 and 42 U.S.C. § 1985.

       9. The Defendant’s counsels has used the removal statute to improperly

remove this case to this Court, in an effort to circumvent the Georgia Appellate

Court’s jurisdiction by filing a motion to set aside Judge Rumer’s final order and

judgment as a de facto appeal, barred by the Rooker-Feldman doctrine and

bypassing the United States Supreme Court’s jurisdiction under 28 U.S.C. §

1257(a). Even if this Court do not sanction Defendant’s counsels, Plaintiff and his

counsels are not without remedies by appeals to the Eleventh Circuit; the United

States Supreme Court; mandamus and redress before the State Bar of Georgia.


       1  Ga. State Bar Comment: Legal argument based on a knowingly false
representation of law constitutes dishonesty toward the tribunal. A lawyer is not required
to make a disinterested exposition of the law, but must recognize the existence of pertinent
legal authorities. Furthermore, as stated in paragraph (a)(3), an advocate has a duty to
disclose directly adverse authority in the controlling jurisdiction that has not been disclosed
by the opposing party. The underlying concept is that legal argument is a discussion
seeking to determine the legal premises properly applicable to the case.

                                         Page 3 of 6
        Case 4:19-cv-00076-CDL Document 33 Filed 09/06/19 Page 4 of 6



                                 III. CONCLUSION

      1. The Plaintiff conclude that the Superior Court of Muscogee County clearly

lacked subject-matter jurisdiction while Plaintiff appeal is pending before the

Georgia Court of Appeal. That Court also lacked jurisdiction after the term of Court

to hear Defendant’s collateral attack upon the Superior Court’s final determination

of personal jurisdiction stated in the Superior Court’s Final Order entered on

August 7th, 2013. See according to the Georgia Supreme Court holdings in Long v.

Long, 247 Ga. 624, 625, 278 S.E.2d 370 (1981); Mandt v. Lovell, 293 Ga. 807, 810-

811, 750 S.E.2d 134 (2013). Moreover, Plaintiff also move this Court to set aside the

Superior Court’s order entered on May 2nd, 2019, because the Defendant’s Motion to

Set Aside in the State Court was both untimely and barred by the (3) year statute of

limitation pursuant to O.C.G.A. § 9-11-60(f). See, Burgos’ Decl.’s Exhibit “1”.

      2. The Plaintiff maintains that the Court, clearly lacks subject-matter

jurisdiction over this case which prevent any litigation in this Court of matters. If it

appears at any time that a District Court lacks subject matter jurisdiction over a

case removed, the District Court must remand the case as required by Federal law.

See, 28 U.S.C. § 1447(c); See also White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000).

      3. Once again, Defendant’s counsels, have filed yet another frivolous removal

of this case. Plaintiff has incurred time, litigation expenses and cost. Therefore,

based upon the forgoing facts of this case, it should be clear to this Court, that

Defendant’s counsel removed this case in bad faith and it must be deemed frivolous

with respect to Defendant’s notice. See also Declarations filed in support.

                                      Page 4 of 6
        Case 4:19-cv-00076-CDL Document 33 Filed 09/06/19 Page 5 of 6



      4. At the very least, this Court must abstain from exercising jurisdiction over

this case according the Supreme Court under Younger v. Harris, 401 U.S. 37, 41

(1971). See, NRZ REO X, LLC v. 7440 McKee Road et al, Civil Action No. SU-19-

CV-1033 (2019).      Moreover, because this Court lacks jurisdiction over the

improperly removed case, this Court has no jurisdiction to hear this case under

Marshall v. Marshall, 547 U.S. 293, 308, 126 S.Ct. 1735, 164 L.Ed.2d 480 (2006). A

parallel case for quiet title is now pending in the Superior Court. See, NRZ REO X,

LLC v. 7440 McKee Road et al, Civil Action No. SU-19-CV-1033 (2019). Therefore,

the removal is improper, and this Court lacks jurisdiction under Marshell. The

Plaintiff will later move for any Rule 11 sanctions and for any litigation cost.

      WHEREFORE, the Plaintiff move this Court to vacate the void order

entered on May 2nd, 2019 by the Superior Court of Muscogee County due to lack of

jurisdiction pursuant to Fed.R.Civ.P. 60(b)(4) and O.C.G.A. § 9-12-16.

      Respectfully submitted this __6TH,_ , day of September 2019.


                                 _____________________________________
                                 Frederick S. Jones, Esq.
                                 Georgia Bar No. 143066
                                 Attorney for the Plaintiff


JOHNSON, JONES, WATKINS & COOPER, P.A.
c/o Frederick S. Jones, Esq.
218 Flat Shoals Church Road
Stockbridge, Georgia 30281
(678) 583-8551 (Office)
Email: black_dragon_talon@yahoo.com




                                      Page 5 of 6
        Case 4:19-cv-00076-CDL Document 33 Filed 09/06/19 Page 6 of 6



                          CERTIFICATE OF SERVICE

      COMES NOW, FREDERICK S. JONES, Attorney for Plaintiff in the

above-styled civil action and certify that I have served the Defendant’s counsel with

a copy of Plaintiff’s AMENDED MOTION TO SET ASIDE VOID ORDER filed in

support by EFC E-Served and or by U.S. First Class Mail addressed as follows:

                          Mr. Gary J. Toman, Esq.
                          Weinberg Wheeler Hudgins Gunn & Dial
                          3344 Peachtree Road, N.E.
                          Suite 2400
                          Atlanta, Georgia 30326

      Respectfully submitted this __6TH,___ , day of September 2019.


                                _____________________________________
                                Frederick S. Jones, Esq.
                                Georgia Bar No. 143066
                                Attorney for the Plaintiff


JOHNSON, JONES, WATKINS & COOPER, P.A.
c/o Frederick S. Jones, Esq.
218 Flat Shoals Church Road
Stockbridge, Georgia 30281
(678) 583-8551 (Office)
Email: black_dragon_talon@yahoo.com




                                     Page 6 of 6
